DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurn (US 7,926,384).
Wurn discloses a pedal for a vehicle, the pedal comprising: a support (32), a pedal arm (22) mounted to said support (32) and pivotable around a solid pivot axis (34) for said pedal arm (22) between an idle position and a maximum deflection position of said pedal arm (22), an upper portion of said pedal arm (22) including a friction surface 
Re claim 2, a transition of said pedal arm (22) from said first section to said second section of said actuating path is accompanied by a steady transition of said external actuating force from continuously and steadily increasing to continuously and steadily decreasing (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 3, said rocker (44) encompasses a mounting end (26) of said pedal arm (22) being pivotable mounted to said solid pivot axis (34) for said pedal arm (22), at least partly (see Fig 3).
Re claim 4, said second rocker arm (112) substantially encompasses said mounting end (26) of said pedal arm (22) and said first rocker arm (114) is extended in an area of said pedal arm (22), which is following said mounting end (26).
Re claim 5, said first rocker arm (114) is longer than said second rocker arm (112).
Re claim 6, said solid pivot axis (60A and 60B) for said rocker (44) is positioned between said return spring (46) and said solid pivot axis (34) for said pedal arm (22).
Re claim 8, said friction section (70) of said second rocker arm (112) or said friction surface of said pedal arm is built as a slide guide with a predefined contour (see Fig 4) for a corresponding sliding part (42), namely said friction surface (42) or said friction section (70).
Re claim 9, said friction section (70) of said second rocker arm (112) and said friction surface (42) of said pedal arm (22) are built as wedge-shaped parts corresponding to each other (see Fig 4).
Re claim 10, said return spring (46) is a single helical spring or a double helical spring (46A, 46B).

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2007/0137400).
Campbell discloses a pedal for a vehicle, the pedal comprising: a support (32), a pedal arm (22) mounted to said support (32) and pivotable around a solid pivot axis (34) for said pedal arm (22) between an idle position and a maximum deflection position of said pedal arm (22), an upper portion of said pedal arm (22) including a friction surface (42), a rocker (44) mounted to said support (32) and pivotable around a solid pivot axis (60A and 60B) for said rocker (44), wherein said rocker (44) comprises a central part (110) pivotably mounted to said support (32) and a first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) and a second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8), which are located on opposite sides of said central part (110), said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) including a friction section (70), a return spring (46) for forcing said pedal arm (22) into a direction of said idle position of said pedal arm (22), wherein a lower portion of said pedal arm (24) and said first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) are linked by said return spring (46) in a power transmitting manner (see Fig 7), wherein said friction section (70) of said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) is pressed against said friction surface (42) of said pedal arm (22), when said pedal arm is forced via an external actuating force into a direction of said maximum deflection position of said pedal arm, wherein said external actuating force necessary to transfer said pedal arm from said idle position to said maximum deflection position along an actuating path is continuously and steadily increasing in a first section of said actuating path and is continuously and steadily decreasing in a second section of said actuating path, until a predefined deflection position is reached (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 2, a transition of said pedal arm (22) from said first section to said second section of said actuating path is accompanied by a steady transition of said external actuating force from continuously and steadily increasing to continuously and steadily decreasing (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 3, said rocker (44) encompasses a mounting end (26) of said pedal arm (22) being pivotable mounted to said solid pivot axis (34) for said pedal arm (22), at least partly (see Fig 3).
Re claim 4, said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) substantially encompasses said mounting end (29) of said pedal arm (22) and said first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) is extended in an area of said pedal arm (22), which is following said mounting end (29).
Re claim 6, said solid pivot axis (60A and 60B) for said rocker (44) is positioned between said return spring (46) and said solid pivot axis (34) for said pedal arm (22).
Re claim 7, said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) is longer than said first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8).
Re claim 8, said friction section (70) of said second rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) or said friction surface of said pedal arm is built as a slide guide with a predefined contour (see Fig 4) for a corresponding sliding part (42), namely said friction surface (42) or said friction section (70).
Re claim 9, said friction section (70) of said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) and said friction surface (42) of said pedal arm (22) are built as wedge-shaped parts corresponding to each other (see Fig 6).
Re claim 10, said return spring (46) is a single helical spring or a double helical spring (46A, 46B).
Response to Arguments
Applicant’s arguments, see Remarks, filed April 14, 2021, with respect to the rejection(s) of claim(s) 1-6, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2008/0276750) and  claims 1,7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US 6,289,762) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wurn (US 7,926,384) and Campbell (US 2007/0137400).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656